DETAILED ACTION
	This is a first office action in response to application 17/465,857 filed 09/03/2021, in which claims 1-7 are presented for examination. Currently claims 1-7 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract of the disclosure is objected to because The Abstract of the instant application is the same as that of the parent application. As this a divisional application the Abstract of the instant application should reflect the inventive concept(s) that Applicant is directing the instant application.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “a bonding part, connected to the second transmission part, wherein a portion of the second transmission part extends toward the peripheral area to form the bonding part.”. Claim 6 recites “wherein the bonding part is connected to the second transmission part, and the second transmission part and the bonding part are of the same layer.” which is already suggested by claim as the second transmission part forms the bonding part. Claim 7 recites in part, “wherein the bonding part is connected to the second transmission part,” which again is already claims in view of the above limitation from claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. U.S. Patent Application Publication No. 2018/0175116 A1 hereinafter Song and further in view of Oh U.S. Patent Application Publication No. 2018/0033829 A1 hereinafter Oh.

Consider Claim 1:
	Song discloses a touch display device, comprising: (Song, See Abstract.)
	a substrate including a display area and a peripheral area; (Song, [0031], “To this end, the organic light-emitting display device 100 shown in FIG. 1 includes a plurality of sub-pixels PXL arranged on a substrate 111 in a matrix fashion, an encapsulation stack 140 on the sub-pixels PXL, and mutual capacitor Cm on the encapsulation stack 140. The substrate 111 can be any one of many different substrates. In one embodiment, the substrate is a flexible substrate. In another embodiment, the substrate is a rigid substrate.”)
	a light-emitting component, disposed above the substrate and within the display area; (Song, [0036], “The light-emitting element 120 includes an anode electrode 122, at least one light-emitting stack 124 formed on the anode electrode 122, and a cathode electrode 126 formed on the light-emitting stack 124.”)
	a first insulating layer, disposed above the light-emitting component and disposed within the display area and the peripheral area; (Song, [0041-0044], [0041], “The first inorganic encapsulation layer 142 is formed on the substrate 111, on which the cathode electrode 125 is formed, so as to be closest to the light-emitting element 120.” See Fig. 3. Can also read on item 166.)
	a touch part, disposed above the first insulating layer and within the display area; (Song, [0044], “A touch buffer film 166 is disposed on the encapsulation stack 140. The touch buffer film 166 is formed between a touch-sensing line 154 and the light-emitting element 120 and between a touch-driving line 152 and the light-emitting element 120. The touch buffer film 166 has a thickness of 500 Å to 5 μm in some embodiments. In some embodiments, the touch buffer film 166 is omitted and the touch driving lines 152, 156 are on a top side of the encapsulation stack 140. Additionally, the distance between the touch-sensing line 154 and the cathode electrode 126 and between the touch-driving line 152 and the cathode electrode 126 is at least 5 μm, in some embodiments.”)
	a first transmission part, disposed above the substrate and within the peripheral area, wherein the first transmission part is electrically connected to the touch part; (Song, [0054], “Each of the first and second routing lines 156 and 186 includes a first conductive layer 156a and a second conductive layer 156b stacked on the first conductive layer 156a.”)
	a first conductive connection structure penetrating through the first insulating layer; 
	a second transmission part, disposed below the first transmission part and within the peripheral area, (Song, [0055], “In order to contact the dielectric films 112, 114, and 116, disposed between the substrate 111 and the encapsulation unit 140, the touch-driving pad 170 and the touch-sensing pad 180 are disposed on the dielectric film (e.g. the passivation film 116). Each of the touch-driving pad 170 and the touch-sensing pad 180 includes a pad electrode 172 and a pad cover electrode 174 formed on the pad electrode 172 so as to at least partially cover the pad electrode 172.”)
	wherein the first transmission part is electrically connected to the second transmission part via the first conductive connection structure; and 
	a bonding part, connected to the second transmission part, wherein a portion of the second transmission part extends toward the peripheral area to form the bonding part. (Song, [0055], “In order to contact the dielectric films 112, 114, and 116, disposed between the substrate 111 and the encapsulation unit 140, the touch-driving pad 170 and the touch-sensing pad 180 are disposed on the dielectric film (e.g. the passivation film 116). Each of the touch-driving pad 170 and the touch-sensing pad 180 includes a pad electrode 172 and a pad cover electrode 174 formed on the pad electrode 172 so as to at least partially cover the pad electrode 172.”)
	Song however does not specify connecting the first transmission part with the second transmission part using a via and thus does not teach a first conductive connection structure penetrating through the first insulating layer; and wherein the first transmission part is electrically connected to the second transmission part via the first conductive connection structure.
	Oh however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a connection of the first and second transmission lines having a first conductive connection structure penetrating through the first insulating layer; and (Oh, [0054], “The routing pads 176 are disposed between the routing lines 156 and the touch pads 170 and conductively connect the routing lines 156 and the touch pads 170 to each other. The routing pads 176 extend from the routing lines 156 and are thus formed of the same material as the routing lines 156, while being coplanar with the routing lines 156. The routing pads 176 are exposed through pad contact holes 160 formed through the second inorganic encapsulation layer 146.”)
	wherein the first transmission part is electrically connected to the second transmission part via the first conductive connection structure. (Oh, [0055], “The touch pads 170 are formed of the same material as the routing lines 156 on at least one of a substrate 111, a gate insulating layer 112 and an interlayer insulating layer 114, exposed from an encapsulation part 140 (in other words, uncovered by the encapsulation part 140; in still other words, free from the encapsulation part 140). The touch pad 170 is directly connected to a pad connection electrode 172 formed on at least one of the upper and side surfaces of the touch pad 170. The touch pad 170 is conductively connected to the routing pad 176, exposed through the pad contact hole 160, through the pad connection electrode 172.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a connection to the Pad as taught by Oh as this was a technique known in the art in view of Oh and would have been utilized for the purpose of the overall fabrication process may be simplified and manufacturing costs may be reduced. (Oh, [0058])

Consider Claim 2:
	Song in view of Oh disclose the touch display device according to claim 1, further comprising: a thin film transistor, electrically connected to the light-emitting component and disposed above the substrate and within the display area, wherein the thin film transistor has a source and a drain, and the source, the drain and the second transmission part are of the same layer. (Song, [0036], “The light-emitting element 120 includes an anode electrode 122, at least one light-emitting stack 124 formed on the anode electrode 122, and a cathode electrode 126 formed on the light-emitting stack 124.”)

Consider Claim 3:
	Song in view of Oh disclose the touch display device according to claim 1, further comprising: a thin film transistor, electrically connected to the light-emitting component and disposed above the substrate and within the display area, wherein the thin film transistor has a gate, and the gate and the second transmission part are of the same layer. (Song, [0044], “A touch buffer film 166 is disposed on the encapsulation stack 140. The touch buffer film 166 is formed between a touch-sensing line 154 and the light-emitting element 120 and between a touch-driving line 152 and the light-emitting element 120. The touch buffer film 166 has a thickness of 500 Å to 5 μm in some embodiments. In some embodiments, the touch buffer film 166 is omitted and the touch driving lines 152, 156 are on a top side of the encapsulation stack 140. Additionally, the distance between the touch-sensing line 154 and the cathode electrode 126 and between the touch-driving line 152 and the cathode electrode 126 is at least 5 μm, in some embodiments.”)

Consider Claim 5:
	Song in view of Oh disclose the touch display device according to claim 1, wherein the light-emitting component includes a light-emitting layer, the touch part does not cover the light-emitting layer. (Song, [0036], “The light-emitting element 120 includes an anode electrode 122, at least one light-emitting stack 124 formed on the anode electrode 122, and a cathode electrode 126 formed on the light-emitting stack 124.”)

Consider Claim 6:
	Song in view of Oh disclose the touch display device according to claim 1, wherein the bonding part is connected to the second transmission part, and the second transmission part and the bonding part are of the same layer. (Song, [0055] In order to contact the dielectric films 112, 114, and 116, disposed between the substrate 111 and the encapsulation unit 140, the touch-driving pad 170 and the touch-sensing pad 180 are disposed on the dielectric film (e.g. the passivation film 116). Each of the touch-driving pad 170 and the touch-sensing pad 180 includes a pad electrode 172 and a pad cover electrode 174 formed on the pad electrode 172 so as to at least partially cover the pad electrode 172.”)

Claim Rejections - 35 USC § 103
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. U.S. Patent Application Publication No. 2018/0175116 A1 hereinafter Song and further in view of Oh U.S. Patent Application Publication No. 2018/0033829 A1 hereinafter Oh.

Consider Claim 7:
	Song in view of Oh disclose the touch display device according to claim 1, however are not specify to disclose wherein the bonding part is connected to the second transmission part, and a width of the bonding part is greater than a width of the second transmission part.
	However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to a width of the bonding part is greater than a width of the second transmission part, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, one would have been motivated to select the size and shape of pad for the purpose of greater connection surface which is known in the art to reduce resistance between connection points. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-7 of prior U.S. Patent No. 11,144,145. This is a statutory double patenting rejection. The instant application claims that this is a divisional of application 11,144,145 however during prosecution of the ‘145 application, Applicant elected species B directed to Figures 3A-3C and 4 noted as a second embodiment in the specification. Figures 3A-3C and 4 are directed to the second embodiment and are the only portions of the specification that appear to utilize the “third transmission part” as claimed by claim 4 of the instant application.  Therefore, the claims of the prior patent are directed to the same invention so they are no longer coextensive in scope.

    PNG
    media_image1.png
    320
    734
    media_image1.png
    Greyscale


Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626